

117 HR 4822 IH: Department of Energy Coastal Research Initiative Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4822IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Herrera Beutler (for herself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish a coastal zone research initiative at the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the Department of Energy Coastal Research Initiative Act. 2.Coastal zone research initiativeSection 306 of the Department of Energy Research and Innovation Act (42 U.S.C. 18644) is amended by adding at the end the following:(e)Coastal zone research initiative(1)In generalThe Director shall carry out a research program, in consultation with the National Oceanic and Atmospheric Administration, to enhance the understanding of coastal ecosystems. In carrying out this program, the Director shall prioritize efforts to enhance the collection of observational data, and shall develop models to analyze the ecological, biogeochemical, hydrological and physical processes that interact in coastal zones.(2)National system for coastal data collectionThe Director shall establish, in consultation with the National Oceanic and Atmospheric Administration and other relevant agencies, an integrated system of geographically diverse field research sites in order to improve the quantity and quality of observational data, and that encompass the major land water interfaces of the United States, including—(A)the Great Lakes region;(B)the Pacific coast;(C)the Atlantic coast;(D)the Arctic; and(E)the Gulf coast.(3)Existing infrastructureIn carrying out the programs and establishing the field research sites under paragraphs (1) and (2), the Secretary shall leverage existing research and development infrastructure supported by the Department, including the Department’s existing marine and coastal research lab.(4)CoordinationFor the purposes of carrying out the programs and establishing the field research sites under the Initiative, the Secretary may enter into agreements with Federal Departments and agencies with complementary capabilities.(5)ReportNot less than 2 years after the date of the enactment of the Department of Energy Coastal Research Initiative Act, the Director shall provide to the Committee on Science, Space, and Technology and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate a report examining whether the system described in this section should be established as a National User Facility..